Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/22 has been entered.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the prior art did not disclose nor make obvious the limitations “plurality of points are selected to include at least a first point placed on a first image and a second point placed on a second image: providing markers for the plurality selected points, the markers for the first and second points are provided to be distinguishable from each other and the marker for the first point is provided to be visible on a displayed image of the stack of tomosynthesis images during a scroll through the stack of tomosynthesis images even when said displayed image is different from the first image”.  
Specifically, the prior art did not disclose nor make obvious having the first and second markers distinguishable to each other and having the first markers be visible scrolling through the tomosynthesis stack even when the first image is not displayed in combination with the rest of the limitations of claim 1.
Claims 12 and 23 are allowed for the same reasons as claim 1 as the claim limitations are essentially similar but in a different embodiment.
Claims 2-4, 7, 9-11, 13-15, 18, 20-22, and 24 are allowed as they depend off the independent claims above.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667